EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
[0001]	This application is the national stage entry of International Application No. PCT/CN2018/108703, now WO 2020/062156, filed on September 29, 2018, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Köckritz et al. (Rearrangement of glucose to mannose catalyzed by polymer-supported Mo catalysts in the liquid phase, 2008) and Zhang et al. (CN 108452793 A).
	Regarding claim 1, Köckritz et al. discloses continuous flow catalytic reactor, comprising a reaction vessel, a filler (ion exchange resin) packaged in the reaction vessel, and a catalytic component (molybdate catalysts), wherein, the catalytic component being fixed to the filler (see Abstract; introduction and experimental).

The prior art references fail to disclose or suggest a continuous flow catalytic reactor, comprising a reaction vessel, a filler packaged in the reaction vessel, and a charged catalytic component, wherein, the charged catalytic component being fixed to the filler under an action of a direct-current electric field. 
 	Claims 2-4 depend on claim 1.
	Claim 5 is drawn to an assembling method for the continuous flow catalytic reactor according to claim 1.
Claims 6 and 7 depend on claim 5.
	Claim 9 is drawn to a monosaccharide epimerization reaction method, comprising: providing the continuous flow catalytic reactor according to claim 1.
	Claim 10 depends on claim 9. 
 	Claim 11 is drawn to an assembling method for the continuous flow catalytic reactor according to claim 2.
Claim 12 is drawn to an assembling method for the continuous flow catalytic reactor according to claim 3.
Claim 13 is drawn to an assembling method for the continuous flow catalytic reactor according to claim 4.
Claim 14 is drawn to a monosaccharide epimerization reaction method, comprising: providing the continuous flow catalytic reactor according to claim 2.
Claim 15 is drawn to a monosaccharide epimerization reaction method, comprising: providing the continuous flow catalytic reactor according to claim 3.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774